Continuing Abatement Order filed January 23, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00088-CR
                                ____________

                  KIMBEL VERSHON CARTER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1492023

                    CONTINUING ABATEMENT ORDER

      Appellant is pro se. On January 23, 2019, appellant timely filed a notice of
appeal from his judgment of conviction. On February 14, 2019, this court directed
the trial court to conduct a hearing in this case to determine whether appellant
desires to prosecute his appeal, and, if so, whether appellant is indigent and, thus
entitled to a free record and appointed counsel on appeal. Our order required the
trial court to see that a record of the hearing was made, make findings of fact and
conclusions of law, and order the trial clerk to forward a record of the hearing and
a supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing and the trial court’s findings and conclusions
were to have been filed with the clerk of this court on or before March 18, 2019.

         On September 10, 2019, a supplemental clerk’s record was filed. According
to the docket sheet, “On August 13, 2019, A hearing was conducted and there were
no findings for this case.”

         We order Mattie Kimble, the court reporter, to file a record of the hearing
held August 13, 2019, with the clerk of this court within ten (10) days of the date
of this order.

         The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the trial court’s findings and recommendations are filed in this court. The
court also will consider an appropriate motion to reinstate the appeal filed by either
party.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.